DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on August 13, 2021. As directed by the amendment: claims 1, 2, 4, 11, 25-27, 29, 31, 33 and 34 have been amended, claim 3 has been cancelled, claims 12-22 were previously cancelled, and new claims 35-38 have been added. Claims 1, 2, 4-11 and 23-38 are currently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadri (USPN 5,338,662) in view of Yokoyama, et al. (4,186,253), hereinafter Yokoyama.
Regarding claim 1, Sadri discloses a perfusion system (Fig. 2) configured for maintaining an ex-vivo heart (col. 4, lines 51-52 – organs which may be perfused by the present invention include hearts) in a functioning state under physiological or near physiological conditions (col. 3, line 63 – col. 4, line 2), the perfusion system comprising:
a first chamber (see Fig. 2 below) containing a first solution (col. 12, line 25); 
a second chamber (see Fig. 2 below) containing a second solution (col. 12, line 25); 
a mixing chamber (electronic valve 3; col. 12, lines 26-27 – solutions flow…into an electronic valve. The electronic valve 3 mixes the solutions);

a perfusion circuit comprising:
a second fluid line (second fluid conduit 13) in fluid communication with the mixing chamber (col. 12, lines 32-33 -– Following mixing of the perfusate in the electronic valve 3, the perfusate flows into a common tubing 4; col. 12, lines 38-39 – the perfusate continues through the common tubing 4 and into a heat exchanger; col. 12, lines 44-47 – perfusate goes through an upstream pump 12 which propels the perfusate away from the heat exchanger. The perfusate is pumped into the second fluid conduit 13), wherein the second fluid line is configured to carry a mixed solution from the mixing chamber to the ex-vivo heart (col. 12, lines 51-52 – The perfusate then flows into the organ 15; it is noted that the mixed solution has not been positively recited); and
a third fluid line (third fluid conduit 16) in fluid communication with the ex-vivo heart (Fig. 2; col. 12, lines 52-54 – After circulating through the organ 15, the perfusate flows into the third fluid conduit 16), wherein the third fluid line is configured to carry the mixed solution away from the ex-vivo heart to the mixing chamber (Fig. 2; col. 12, lines 56-58 – perfusate is pumped…back into the electronic valve 3),


    PNG
    media_image1.png
    812
    504
    media_image1.png
    Greyscale


However, Yokoyama teaches the perfusion of an organ to be transplanted wherein a mixed solution is circulated through a perfusion circuit at a rate of 15 mL/hr to 50 mL/hr (col. 5, lines 41-43, 48-54 – resulting mixture is fed to a perfusate reservoir and perfused through the organ for transplantation…The rate of circulation of the perfusate is 15 to 50 ml/g kidney/hour).
Given the teachings of Yokoyama, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the perfusion system to be able to circulate perfusate at a rate of 10 mL/hr to about 40 mL/hr, since doing so would effectively make it possible to preserve an organ very safely for a long period until it is ready to be transplanted (col. 5, line 66 – col. 6, line 3). 
Regarding claim 35, Sadri in view of Yokoyama discloses the system of claim 1 and wherein Yokoyama further discloses wherein the perfusion system is configured to circulate the mixed solution through the perfusion system at a rate of about 30 mL/hr (col. 5, lines 48-54).

Claims 2, 4-7 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadri in view of Yokoyama and further in view of Hering, et al. (US 2006/0182722), hereinafter Hering.
Regarding claim 2, Sadri in view of Yokoyama discloses the system of claim 1, wherein Sadri further comprising a third chamber (see Fig. 2 below), wherein the third 

    PNG
    media_image2.png
    430
    504
    media_image2.png
    Greyscale

However, Hering teaches a solution for organ transplant that comprises mannitol and magnesium sulfate heptahydrate [0027 – Upon receipt of a donor pancreas…The pancreas can be removed and rinsed with cold transport solution…cold transport solution can include…D-mannitol…magnesium sulfate heptahydrate].
Given the teachings of Hering, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the perfusion system of Sadri in view of Yokoyama with a priming solution comprising mannitol and magnesium sulfate heptahydrate, since doing so would effectively prepare the organ for transplantation [0024]. 
the system can accommodate many reservoirs that may each have different solutions, therefore, the electronic valve 3 is capable of mixing a variety of solutions).
Regarding claim 5, Sadri in view of Yokoyama and Hering discloses the system of claim 4 and Sadri also discloses wherein the perfusion fluid comprises blood (col. 5, lines 11-12 – The source of a perfusate is not critical and may vary. Typically the source will include at least one reservoir capable of holding fluids; col. 5, lines 17-21 – the perfusates may be…anticoagulated whole blood; it is noted that the perfusion fluid has not been positively recited).
Regarding claim 6, Sadri in view of Yokoyama and Hering discloses the system of claim 4 and Sadri further discloses wherein the mixing chamber (3) is capable of combining solutions that include a perfusion fluid comprising synthetic blood (the perfusion fluid has not been positively recited).
Regarding claim 7, Sadri in view of Yokoyama and Hering discloses the system of claim 2 and Sadri further discloses wherein the mixing chamber (3) is configured to combine at least one of the first solution, the second solution, or the the electronic valve 3 receives different solutions from multiple reservoirs and mixes them, therefore, the electronic valve is capable of combining a variety of solutions together including a blood product).
Regarding claim 37, Sadri in view of Yokoyama and Hering discloses the system of claim 4 and Sadri further discloses wherein the perfusion system is configured to infuse the priming solution into the perfusion circuit before combining the first solution and the second solution with the perfusion fluid (col. 12, lines 25-33 – solution from reservoir 1 flows through the electronic valve to be mixed to become a perfusate, therefore, the solution, which can be a priming solution enters the perfusion circuit to form the perfusion fluid before the first solution and the second solution are mixed into the resulting perfusion fluid).

Claims 8-10 and 24-26, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadri in view of Yokoyama, Hering and further in view of Hassanein (WO 99/15011, cited as BY1** in IDS filed 9/13/2018).
Regarding claims 8, 25 and 26, Sadri in view of Yokoyama and Hering discloses the system of claim 2, but fails to disclose wherein one of at least the first solution, the second solution, or the priming solution comprises one or more cardio stimulants selected from a group consisting of catecholamines, peptides, polypeptides, pi/p2-adrenoreceptor blocking agents, buplinarol, pindolol, alprenolol, cardiac glycosides, digitalis, palustrin, and ferulic acid.

Given the teachings of Hassanein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution, the second solution or the priming solution of Sadri in view of Yokoyama and Hering to include a catecholamine like epinephrine, since doing so would effectively maintain a normal heart rate and contractility in the donor heart (pg. 22, lines 9-10). 
Regarding claim 9, Sadri in view of Yokoyama and Hering discloses the system of claim 2, but fails to disclose wherein one of at least the first solution, the second solution, or the priming solution comprises adenosine.
However, Hassanein teaches an organ perfusion system, methods and chemical compositions for extending the preservation period of an organ that has been harvested (pg. 1, lines 9-11) and includes one of at least the first solution (IV bag 82, 84 or 86; pg. 14, lines 29-31 – three IV bags 82, 84, 86…provide various chemical compositions for 
Given the teachings of Hassanein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution, the second solution or the priming solution of Sadri in view of Yokoyama and Hering to include adenosine, since doing so would effectively help preserve a harvested organ in a functioning state at a normothermic temperature (pg. 6, line 23 – pg. 7, line 4). 
Regarding claim 10, Sadri in view of Yokoyama and Hering discloses the system of claim 2, but fails to disclose wherein one of at least the first solution, the second solution, or the priming solution comprises a magnesium ion source.
However, Hassanein teaches an organ perfusion system, methods and chemical compositions for extending the preservation period of an organ that has been harvested (pg. 1, lines 9-11) and includes one of at least the first solution (IV bag 82, 84 or 86; pg. 14, lines 29-31 – three IV bags 82, 84, 86…provide various chemical compositions for the preserved organ), the second solution (IV bag 82, 84 or 86), or the priming solution (IV bag 82, 84 or 86) comprises a magnesium ion source (pg. 7, line 1).
Given the teachings of Hassanein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution, the second solution or the priming solution of Sadri in view of Yokoyama and Hering to include magnesium ion, since doing so would effectively help preserve a harvested organ in a functioning state at a normothermic temperature (pg. 6, line 23 – pg. 7, line 4). 

However, Hassanein teaches an organ perfusion system, methods and chemical compositions for extending the preservation period of an organ that has been harvested (pg. 1, lines 9-11) and includes one of at least the first solution (IV bag 82, 84 or 86; pg. 14, lines 29-31 – three IV bags 82, 84, 86…provide various chemical compositions for the preserved organ), the second solution (IV bag 82, 84 or 86), or the priming solution (IV bag 82, 84 or 86) comprises insulin (pg. 21, lines 4-6 – preferably, 35 units of regular insulin are also added to the primary solution).
Given the teachings of Hassanein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution, the second solution or the priming solution of Sadri in view of Yokoyama and Hering to include insulin, since doing so would effectively help preserve a harvested organ in a functioning state at a normothermic temperature (pg. 6, line 23 – pg. 7, line 4). 
Regarding claim 34, Sadri in view of Yokoyama and Hering discloses the system of claim 2, but fails to disclose wherein one of the first solution, the second solution, or the priming solution comprises a therapeutic agent.
However, Hassanein teaches an organ perfusion system, methods and chemical compositions for extending the preservation period of an organ that has been harvested (pg. 1, lines 9-11) and includes one of at least the first solution (IV bag 82, 84 or 86; pg. 14, lines 29-31 – three IV bags 82, 84, 86…provide various chemical compositions for the preserved organ), the second solution (IV bag 82, 84 or 86), or the priming solution 
Given the teachings of Hassanein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution, the second solution or the priming solution of Sadri in view of Yokoyama and Hering to include a therapeutic agent, since doing so would effectively allow the organ to be treated in the functioning state prior to implantation (pg. 62, lines 1-6). 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadri in view of Yokoyama, Hering and further in view of Brasile (USPN 6,582,953).
Regarding claim 11, Sadri in view of Yokoyama and Hering discloses the system of claim 2, but fails to disclose wherein one of at least the first solution, the second solution, or the priming solution comprises one or more phosphates, wherein the one or more phosphates is selected from a group consisting of adenosine triphosphate, a nucleotide, a phosphate derivative of a nucleotide, glycerophosphate, sodium glycerol phosphate, sodium phosphate, or potassium phosphate.
However, Brasile teaches a system for sustaining organs for transplantation under near-physiologic conditions (col. 1, lines 14-17) that uses a solution for perfusion of the organ, wherein the solution comprises one or more phosphates (col. 7, lines 13-16), wherein the one or more phosphates is selected from a group consisting of adenosine triphosphate (col. 10, line 26), a nucleotide, a phosphate derivative of a nucleotide (col. 8, lines 57-58), glycerophosphate, sodium glycerol phosphate, sodium phosphate (col. 10, line 55), or potassium phosphate.
.

Claims 23 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadri in view of Yokoyama, Hering, Bretschneider (USPN 4,415,556) and further in view of Kai, et al. (US 2004/0258745), hereinafter Kai.
Regarding claims 23 and 38, Sadri in view of Yokoyama and Hering discloses the system of claim 2 and that the priming solution comprises mannitol and magnesium sulfate heptahydrate [Hering, 0027], but fails to disclose that the priming solution further comprises sodium chloride, potassium chloride and sodium glycerophosphate.
However, Bretschneider teaches a protective solution for protecting organs during operations and transplantations (col. 1, lines 8-12) wherein the protective solution comprises electrolytes that include sodium chloride and potassium chloride (col. 2, lines 52-63). 
Given the teachings of Bretschneider, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the priming solution of Sadri in view of Yokoyama and Hering to include sodium chloride and potassium chloride, since doing so would effectively prevent ischemia damage to the heart, kidneys and other organs during transplantation (col. 2, lines 53-57).

However, Kai teaches a composition that can be used as an organ storage perfusion solution [0002] having high oxygen carrying efficiency with electrolyte balance [0021], wherein the electrolyte can include sodium glycerophosphate [0063].
Given the teachings of Kai, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the priming solution of Sadri in view of Yokoyama, Hering and Bretschneider to include sodium glycerophosphate, since doing so would effectively provide the solution with balanced electrolytes to maintain healthy organs for transplant. 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadri in view of Yokoyama and further in view of Berthiaume, et al. (US 2006/0166360), hereinafter Berthiaume.
Regarding claim 27, Sadri in view of Yokoyama discloses the system of claim 1, but fails to disclose wherein the first solution comprises a plurality of amino acids selected from a group consisting of arginine, aspartic acid, glutamic acid, histidine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine, and lysine.
However, Berthiaume teaches compositions and solutions used for preparing a donor cell, tissue or organ for transplantation, wherein the solution can include glutamine, methionine or arginine [0017].
Given the teachings of Berthiaume, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution of Sadri in .

Claims 28-30, 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadri in view of Yokoyama and further in view of Hassanein (WO 99/15011, cited as BY1** in IDS filed 9/13/2018).
Regarding claim 28 and 29, Sadri in view of Yokoyama discloses the system of claim 1, but fails to disclose wherein the second solution comprises one or more carbohydrates selected from a group consisting of monosaccharides, disaccharides, oligosaccharides, and polysaccharides, wherein the one or more carbohydrates comprises dextrose.
However, Hassanein teaches an organ perfusion system, methods and chemical compositions for extending the preservation period of an organ that has been harvested (pg. 1, lines 9-11) and includes at least a first solution (IV bag 82, 84 or 86; pg. 14, lines 29-31 – three IV bags 82, 84, 86…provide various chemical compositions for the preserved organ) and a second solution (IV bag 82, 84 or 86) that comprises one or more carbohydrates selected from the group consisting of monosaccharides (pg. 20, lines 24-25 – the first solution is formulated by combining several chemical components with preferably one liter of dextrose 5%), disaccharides, oligosaccharides, and polysaccharides.
Given the teachings of Hassanein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second solution of Sadri in view 
Regarding claim 30, Sadri in view of Yokoyama discloses the system of claim 1, but fails to disclose wherein the first solution comprises an immunosuppressant.
However, Hassanein teaches an organ perfusion system, methods and chemical compositions for extending the preservation period of an organ that has been harvested (pg. 1, lines 9-11) and includes at least a first solution (IV bag 82, 84 or 86; pg. 14, lines 29-31 – three IV bags 82, 84, 86…provide various chemical compositions for the preserved organ) that comprises an immunosuppressant (pg. 20, lines 20-22 – methylprednisolone sodium succinate).
Given the teachings of Hassanein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution of Sadri in view of Yokoyama to include an immunosuppressant, since doing so would effectively prevent the donor organ from being rejected by the organ recipient. 
Regarding claims 32 and 33, Sadri in view of Yokoyama discloses the system of claim 1, but fails to disclose wherein the first solution comprises one or more electrolytes, wherein the one or more electrolytes comprises calcium.
However, Hassanein teaches an organ perfusion system, methods and chemical compositions for extending the preservation period of an organ that has been harvested (pg. 1, lines 9-11) and includes at least a first solution (IV bag 82, 84 or 86; pg. 14, lines 29-31 – three IV bags 82, 84, 86…provide various chemical compositions for the preserved organ) that includes calcium (pg. 6, lines 23-31).
. 

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadri in view of Yokoyama, Brasile (USPN 6,582,953) and further in view of Kuberasampath, et al. (USPN 6,090,776), hereinafter Kuberasampath.
Regarding claim 31, Sadri in view of Yokoyama discloses the system of claim 1, but fails to disclose wherein the first solution comprises a multi-vitamin composition, wherein the multi-vitamin composition comprises vitamin D3 or a vitamin D3 analog.
However, Brasile teaches a system for sustaining organs for transplantation under near-physiologic conditions (col. 1, lines 14-17) that uses a solution for perfusion of the organ, wherein the solution comprises a multi-vitamin composition (col. 8, lines 15-19 – perfusate solutions are known in the art as comprising a base solution…to which is added a variety of defined supplements; col. 8, lines 41-43 – To the basal medium are added a number of supplements including…vitamins).
Given the teachings of Brasile, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution of Sadri in view of Yokoyama to include a multi-vitamin composition, since doing so would effectively support oxidative metabolism by the organ (col. 8, lines 44-46).

However, Kuberasampath teaches compositions to be used in the transplantation of living tissues and organs to enhance the viability of the tissues and organs to be transplanted (col. 1, lines 22-26). Vitamin D can be combined with the compositions because it is known to be beneficial in the compositions (col. 23, lines 30-36).
Given the teachings of Kuberasampath, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the first solution of Sadri in view of Yokoyama and Brasile to include vitamin D3, since it is known to be beneficial in compositions used in the transplantation of living tissues and organs and doing so would enhance the viability of the tissues and organs to be transplanted.
 
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadri in view of Yokoyama, Hering and further in view of Friend, et al. (USPN 7,410,474), hereinafter Friend.
Regarding claim 36, Sadri in view of Yokoyama and Hering discloses the system of claim 2, but fails to disclose wherein the perfusion system is configured to circulate the mixed solution through the perfusion system at a rate of about 1 L/min.
However, Friend teaches an organ perfusion system (Fig. 1) wherein the perfusion system is configured to circulate a mixed solution through the perfusion system at a rate of about 1 L/min (col. 8, lines 56-57).
. 

Response to Arguments
Applicant’s arguments, filed August, 13, 2021, have been fully considered and are persuasive in that the prior art, as applied, does not disclose the claimed invention as it is currently presented (Remarks, pgs. 8-9).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made over Sadri in view of Yokoyama.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662. The examiner can normally be reached Monday, Tuesday and Thursday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WL/Examiner, Art Unit 3783    

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783